Citation Nr: 1203721	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  04-09 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression and an adjustment disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 1964 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied, in pertinent part, the Veteran's claim of service connection for PTSD.  Because the Veteran resides within the jurisdiction of the RO in Reno, Nevada, that facility retains jurisdiction.  A Travel Board hearing was held in May 2007 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

In August 2007 and in October 2009, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having depression and an adjustment disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include depression and an adjustment disorder, are as stated on the title page of this decision.

As will be explained below in greater detail, the Board also finds that additional development is required before the claims of service connection for an acquired psychiatric disability other than PTSD, to include depression and an adjustment disorder, can be adjudicated on the merits.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO/AMC in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he had active combat service aboard U.S.S. PIVOT from February to April 1965.

2.  The competent evidence suggests that the Veteran's current PTSD is related to active service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he incurred PTSD during active service.  He specifically contends that his duties as a deck hand aboard U.S.S. PIVOT, a minesweeper, while in Vietnam constituted combat service and caused him to experience in-service stressors which led to his PTSD.  He also specifically contends that his current PTSD is related to active service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The revised § 3.304(f) applies to claims of service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Because the Veteran's appeal for service connection for PTSD was pending at the Board before July 13, 2010, the Board finds that the revised 38 C.F.R. § 3.304(f) is applicable to the Veteran's claim.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence supports granting the Veteran's claim of service connection for PTSD.  The Veteran contends that his in-service duties as a deck hand while on board U.S.S. PIVOT constituted active combat service in Vietnam and contributed to or caused him to experience PTSD.  He also reports that his in-service stressors are related to his experiences aboard U.S.S. PIVOT while that ship was in the Vietnam combat zone, including coming under enemy fire and seeing ship mates killed during enemy attacks.  The Veteran's service personnel records show that he served in the "Vietnam combat zone" while on board U.S.S. PIVOT between February and April 1965 and was entitled to combat pay during those months.  These records also show that the Veteran's military occupational specialty (MOS) was deck hand and he was awarded the Armed Forces Expeditionary Medal (Vietnam) in lieu of the Vietnam Service Medal.  Because the Veteran's service personnel records do not show that he had in-country duty in Vietnam, however, his active service does not meet the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Although the Veteran does not meet the regulatory definition of "service in Vietnam" upheld by the Federal Circuit in Haas, the Board nevertheless observes that his service personnel records demonstrate that he was in combat and received combat pay while aboard U.S.S. PIVOT between February and April 1965.  Thus, the Board concludes that the Veteran had active combat service.  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

The competent evidence also persuasively suggests that the Veteran's current diagnosis of PTSD is based on in-service stressors from his active combat service.  For example, on private psychiatric evaluation with David B. "Pat" Jarvis, M.D., in April 2003, the Veteran's complaints included a history of PTSD.  Dr. Jarvis reviewed certain of the Veteran's post-service medical records.  The Veteran reported attempting suicide in 1969.  He also stated that he had experienced PTSD symptoms since 1969.  He had experienced flashbacks and nightmares related to PTSD "but not recently."  He denied experiencing any hallucinations or delusions, panic attacks, or obsessive or compulsive symptoms.  He also reported serving in Vietnam "with lots of combat experience."  He had been living with his nephew and his nephew's wife since February 2003.  He described his sleep as "pretty good" and denied experiencing nightmares currently.  He had no hobbies.  His parents were deceased and he had no contact with his siblings.  He also had no friends.  

Mental status examination of the Veteran in April 2003 showed very good grooming and hygiene, neat and clean clothing, normal posture and body movements with no spasms, tics, tremors, or unusual mannerisms, full orientation, normal speech, linear and goal-directed thoughts, no evidence of looseness of associations or flight of ideas, no delusional thought content, no auditory or visual hallucinations, and an intact memory.  Dr. Jarvis concluded that the Veteran had reported symptoms of PTSD from his Vietnam experiences.  Dr. Jarvis also stated that he found the Veteran to be credible and did not think that the Veteran was "deliberately misrepresenting anything."  The diagnoses included a history of PTSD in apparent remission.

On Vet Center Intake in July 2003, the Veteran's complaints included depression, feelings of hopelessness and helplessness, and suicidal ideation without any intention or plan.  There was no past history of suicide attempts reported.  The Veteran was unemployed and had not worked in over 2 years.  He was separated from his wife for financial reasons.  He reported that being away from his wife caused him "great stress and adds to his feelings of hopelessness."  He also reported having a "hard time falling asleep."  Mental status examination of the Veteran showed he was anxious, fully oriented, agitated, and restless with an inappropriate affect, impaired judgment, no evidence of a thought disorder, and low energy.  He reported serving on a minesweeper during active service with "[l]ots of close shore operations" and being involved in "frequent" firefights.  Although he would not go in to detail, he reported that "the many close hand firefights were very traumatic."  He had been married 3 times.  He had been steadily employed until 2-3 years earlier.  The Vet Center social worker concluded that it was "hard to determine the extent that PTSD has on [the Veteran's] current life as he tends to minimize this and actively tries to avoid discussion of it."  The social worker also concluded that it was clear that the Veteran "was involved in severe combat."  The diagnoses included PTSD.

On VA examination in November 2004, no relevant complaints were noted.  A history of PTSD since 1969 was reported.  The Veteran also reported serving 2 tours in Vietnam.  He was married although he was estranged from his wife and lived with 1 of his 2 children.  He also was destitute and had not worked since 2001.  Physical examination showed he was alert and oriented "with no signs of acute distress," appropriate appearance, behavior, and speech, and an intact memory.  The diagnoses included PTSD which was noted as "subjective, per patient."

On VA examination in September 2011, the Veteran denied experiencing any PTSD symptoms or receiving any treatment for PTSD in the previous year.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, in extensive detail.  This examiner noted that the Veteran had been diagnosed as having PTSD as early as 2003 by a Vet Center social worker.  The Veteran reported that he had had friends growing up and had been an average student in high school.  He dropped out of high school in the eleventh grade and joined the Navy.  He also reported that "he generally liked" active service.  He had served in combat in minesweeping operations in the Gulf of Tonkin, including while onboard U.S.S. PIVOT.  He saw his best friend killed while on active service and "[t]hat is probably what triggered my PTSD."  He also stated that several friends and a cousin were killed in Vietnam.  The Veteran had been married twice although, after divorcing his second wife, he got back together with her and stayed with her for 36 years.  He and his second wife never got remarried because her family was against him.  He had 2 daughters although 1 had been murdered the previous year.  He also had 3 grandchildren but did not see them after their mother (his daughter) had lost custody of them.  He got along well with his oldest daughter and saw his ex-wife 1-2 times a week.  He only had relatively new friends and had lost contact with his former long-term friends.  He had no hobbies.  He had attempted suicide in 1969.  

Mental status examination of the Veteran in September 2011 showed his clothes were disheveled, he sat in a motorized scooter, and he closed his eyes for most of the interview.  The Veteran also reported that he was ill, coughed at times, appeared to gag, and spat large quantities of phlegm in to a plastic bag hanging on the scooter handle.  His speech was pressured and he talked a lot.  He had full orientation, intact attention, rambling thought process, discouraged thought content, no delusions or hallucinations, partial insight, no inappropriate behavior, no obsessive/ritualistic behavior, reported panic attacks, rare flashbacks which were "few and far between," no homicidal or suicidal ideation, good impulse control, an ability to maintain minimum personal hygiene, and normal memory.  The Veteran described witnessing his "best friend in the Service" get killed by the enemy in Vietnam in 1965 as an in-service stressor.  

Following mental status examination of the Veteran, the September 2011 VA examiner noted that the Veteran had experienced PTSD symptoms since active service and these symptoms had begun "as soon as he returned from military service."  The examiner concluded that the Veteran met the DSM-IV stressor criterion and his primary PTSD stressor was witnessing his friend being killed in action in Vietnam.  This examiner also concluded that the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  This examiner opined that the Veteran's PTSD was most likely caused by or a result of in-service events.  He also opined that the Veteran's stressor was related to his fear of hostile military or terrorist activity.  He opined further that it seemed more likely than not that the Veteran "had a condition similar to PTSD within a few months of returning to the US from his military service in Vietnam."  This examiner stated that the Veteran had reported "symptoms of PTSD over many years, initially emerging in the first few months after he returned from service.  There is nothing of significance in the c-file that disputes the Veteran's claim that he suffers from PTSD, caused by an in-service stressor and fear of hostile terrorist or military activity, and that symptoms initially appeared shortly after his return from service to the US and have been chronic since that time."  The Axis I diagnosis was PTSD.    

The evidence shows that the Veteran was in combat while onboard U.S.S. PIVOT.  He has reported that his in-service stressors were related to his active combat service onboard U.S.S. PIVOT.  The competent evidence also shows that the Veteran has been diagnosed as having PTSD and he reported his in-service stressors to the VA examiners who rendered this diagnosis.  In summary, after resolving all reasonable doubt in the Veteran's favor,  and especially in light of the relaxed evidentiary standards for PTSD claims found in the revised 38 C.F.R. § 3.304(f), the Board finds that the evidence supports granting service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include depression and an adjustment disorder, can be adjudicated.

The Veteran essentially contends that his current acquired psychiatric disability other than PTSD, to include depression and an adjustment disorder, is related to active service.  The Veteran's VA outpatient treatment records indicate that he has been diagnosed as having major depression (as seen on Vet Center Intake in July 2003), depressive disorder, not otherwise specified (as seen on VA examination in July 2009), and an adjustment disorder with mixed anxiety and depressed mood (as seen on private examination by Dr. Jarvis in April 2003).  It is not clear from a review of the Veteran's claims file whether he currently experiences an acquired psychiatric disability other than PTSD, to include depression and an adjustment disorder, and, if so, whether it is related to active service.  The Board observes that VA's duty to assist includes providing claimants with a thorough and comprehensive medical examination where necessary to adjudicate the claim.  See generally Robinette  v. Brown, 8 Vet. App. 69 (1995).  Unfortunately, to date, the Veteran has not been provided a VA examination to determine the nature and etiology of an acquired psychiatric disability other than PTSD, to include depression and an adjustment disorder.  Because an opinion has not yet been obtained regarding whether the Veteran's current acquired psychiatric disability other than PTSD, to include depression and an adjustment disorder, if diagnosed, is related to active service, the Board finds that a remand for an examination is necessary.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and non-VA clinicians who have treated him for an acquired psychiatric disability other than PTSD, to include depression and an adjustment disorder, since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of his acquired psychiatric disability other than PTSD, to include depression and an adjustment disorder.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that an acquired psychiatric disability other than PTSD, to include depression and an adjustment disorder, if diagnosed, is related to active service or any incident of service, or is proximately due to, the result of, or 
chronically aggravated by a service-connected condition to include PTSD.  A complete rationale must be provided for any opinions expressed.

3.  The Veteran should be given adequate notice of the requested examination, which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file. 

4.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


